UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4648



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JOHN ANDREW SPEAGLE, SR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00234-RLV)


Submitted:    June 5, 2008                    Decided:   July 7, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Beam, Jr., HUBBARD & BEAM, Gastonia, North Carolina, for
Appellant.    Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Andrew Speagle, Sr., pled guilty pursuant to a

written plea agreement to one count of conspiracy to possess with

intent to distribute methamphetamine and crystal methamphetamine,

in violation of 21 U.S.C. § 846 (2000).                   The court sentenced

Speagle to 292 months in prison, and Speagle timely appealed.

Speagle’s attorney filed a brief in accordance with Anders v.

California, 386 U.S. 739 (1967), certifying that there are no

meritorious    grounds   for     appeal,    but   questioning      whether   the

district court abused its discretion by not imposing a lower

sentence.     The Government did not file a reply brief.                Speagle

submitted a pro se supplemental brief contending that the agents

involved in his case acted wrongfully, and that he is entitled to

a reduction in sentence for substantial assistance.                  Finding no

reversible error, we affirm.

            Speagle suggests that the 292-month term of imprisonment

imposed by the district court was unreasonable.                    After United

States v. Booker, 543 U.S. 220 (2005), a district court is no

longer bound by the range prescribed by the sentencing guidelines.

However, in imposing a sentence post-Booker, courts still must

calculate     the   applicable    guidelines      range    after    making   the

appropriate findings of fact, and consider the range in conjunction

with other relevant factors under the guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008).         Gall v. United States, 128 S.


                                    - 2 -
Ct.   586,   596   (2007).        The   court   must   give    both      parties   an

opportunity to argue for whatever sentence they deem appropriate,

and the district judge “may not presume that the Guidelines range

is reasonable.”       Gall, 128 S. Ct. at 596-97.              This court will

affirm a post-Booker sentence if it “is within the statutorily

prescribed    range   and    is    reasonable.”        Id.    at   433    (internal

quotation marks and citation omitted). On appellate review, we may

presume that a      sentence within the properly calculated advisory

guidelines range is reasonable.           Rita v. United States, 127 S. Ct.

2456, 2462, 2465 (2007).

      Here, the district court sentenced Speagle after considering

and examining the sentencing guidelines and the § 3553(a) factors,

as instructed by Booker, and treated the guidelines as advisory.

Speagle admitted in his validly entered guilty plea that he was

involved in the distribution of more than fifteen kilograms of

methamphetamine.      He also agreed in the plea agreement to the

offense level of 38, and he received a three—level reduction for

acceptance of responsibility. With a total offense level of 35 and

a criminal history score of VI, due to the 21 U.S.C. § 851 (2000)

enhancement for a prior drug felony, the applicable advisory

guidelines range was 292 to 365 months in prison. Speagle admitted

he had the requisite prior conviction to enhance his sentence

pursuant to § 851.     Speagle’s 292-month sentence is the bottom of

the advisory guidelines range, and is below the life statutory


                                        - 3 -
maximum sentence pursuant to 21 U.S.C. § 851.             Moreover, the court

explained that it had taken the sentencing guidelines and § 3553(a)

factors into account, and the record reflects no factors warranting

a departure.     Accordingly, we conclude that Speagle’s sentence was

reasonable.

           In his pro se supplemental brief, Speagle alleged that

the   agents    involved    in   his   case    were   dismissed    for   wrongful

conduct.       Speagle does not explain what this wrongful conduct

entailed, nor is it of import, as Speagle’s voluntary plea of

guilty to the charges for which he was convicted waived the right

to challenge antecedent, non-jurisdictional defects.                 See Tollett

v. Henderson, 411 U.S. 258, 267 (1973); Hall v. McKenzie, 575 F.2d

481 (4th Cir. 1978).         Speagle also argued that he has provided

substantial assistance and should qualify for a sentence reduction

pursuant to U.S.S.G. § 5K1.1.             However, Speagle agreed in his

validly entered plea agreement that moving for a reduction of

sentence under § 5K1.1 would be solely within the Government’s

discretion,     and   the    decision    of     whether   his     assistance   is

“substantial” remains with the Government.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     We

therefore affirm Speagle’s conviction and sentence.                  This court

requires that counsel inform Speagle, in writing, of the right to

petition the Supreme Court of the United States for further review.


                                       - 4 -
If Speagle requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Speagle.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -